Citation Nr: 0726496	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under Title 38 USC 1922 (a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from April 1951 to April 1953.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2003 Administrative decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA), 
which denied the veteran's application for Service-Disabled 
Veterans Insurance because his application was not timely 
filed.

The veteran testified before a Decision Review Officer at the 
Albuquerque RO in June 2005.  A transcript of the hearing is 
of record.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).

In August 2006, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
issuance of a supplemental statement of the case (SSOC).  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a rating decision dated March 29, 2001, service 
connection was granted for cold injury residuals of the ears, 
and this disability was assigned a 10 percent disability 
rating, effective from April 1997.  

2.  The veteran received notice of his eligibility for 
Service Disabled Veterans' Insurance, also known as "RH 
insurance," along with the grant of service connection for 
cold injury residuals of the ears, in a letter dated May 9, 
2001.  He was informed at that time of the time limit for 
applying for RH insurance.  

3.  In a May 31, 2001, rating decision, the RO indicated that 
the service connected cold injury residuals of both ears were 
separate service-connected disabilities and awarded separate 
10 percent evaluations for each ear, effective from January 
1998.  That same rating action determined that the service 
connected cold injury residuals of both hand and both feet 
were separate service-connected disabilities and awarded 
separate 30 percent evaluations for the right foot and the 
left foot, and separate 10 percent ratings for the right hand 
and for the left hand, effective from January 1998.

4.  The veteran received notice of his eligibility for 
Service Disabled Veterans' Insurance, also known as "RH 
insurance," along with the grant of separate service 
connection for cold injury residuals of the left ear and 
right ear, in a letter dated June 1, 2001.  He was informed 
at that time of the time limit for applying for RH insurance.  

5.  The veteran's VA form 29-4364, application for RH 
insurance, was received in August 2003; not within two years 
of the VA award of service connection for a disability found 
to be compensably disabling.

6.  The veteran was not incompetent during the two years 
following the May 31, 2001, rating decision granting separate 
service connection ratings for residuals of cold injury 
residuals of the left and right ear or the June 1, 2001, 
notification letter; an equitable basis for tolling of the 
time limit for applying for RH insurance has not been 
presented.


CONCLUSION OF LAW

The veteran's application having been submitted untimely, the 
criteria for entitlement to Service Disabled Veterans' 
Insurance under 38 U.S.C.A § 1922(a) have not been met.  38 
U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for Service Disabled Veterans 
Insurance must be filed.  Accordingly, as no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 32, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In March 2001, service connection was granted for residuals 
of cold injury of the ears, and a 10 percent rating was 
assigned effective from April 1997.  Several attachments, 
informing the veteran of additional benefits that he may be 
entitled to, accompanied the veteran's award letter which was 
dated May 9, 2001.  Attachments included the rating decision 
itself, VA Form 21-686c, VA Form 21-8764, and VA Form 4107.  
A copy of this letter was sent to the veteran's then-current 
accredited service representative.  In May 2001, the RO 
informed that revised rating criteria effective 1 12, 1998 
allowed for separate ratings for residuals of cold injury of 
the left and right ears, and each disability was assigned a 
10 percent rating effective from January 1998, the date of a 
change in regulations governing the way cold injuries were 
rated.  Several attachments, informing the veteran of 
additional benefits that he may be entitled to, accompanied 
the veteran's award letter which was dated June 1, 2001.  
Attachments included the rating decision itself, VA Form 
4107, VA Form 21-8764, VA Form 28-1900 and VA Form 28-8890.  
A copy of this letter was also sent to the veteran's then-
current accredited service representative.  

The record reflects that the veteran officially changed his 
accredited service representative in late July 2001, to the 
organization that serves as his current representative.  

The veteran's application for RH insurance was received on 
August 18, 2003; not within two years of the VA award of 
service connection for disability found to be compensably 
disabling.  

The veteran argues that he does not recall being informed of 
the insurance in May 2001 or June 2001.  At his hearing in 
June 2005, he testified that he would have applied at that 
time had he known.  

There is no statutory or regulatory requirement to notify the 
veteran of eligibility to file a claim for RH insurance with 
the notice of grant of service connection for a disability.  
38 U.S.C.A. § 1922(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
8.0 (2006).  In addition, the veteran is presumed to have 
received in June 2001, upon the grant of service connection 
for residuals of cold injury to the ears with a compensable 
rating assigned for each ear, appropriate notice of his 
eligibility for RH insurance, and the time limits for filing.  
VA Benefits Procedures Manual, M29-1, Part I, 14.13 
(procedures governing notice of RH entitlement); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity 
in government discharge of administrative duties).  He is 
also presumed to have received this notice when service 
connection was granted collectively for the ears in May 2001, 
but the most favorable date is the June 2001 award of 
separate ratings for each ear.  

When a veteran is awarded service connection and a 
compensable disability rating, he is routinely advised by the 
Insurance Service of his eligibility to apply for RH 
insurance.  VA Benefits Procedures Manual, M29-1, Part I, 
Para. 14.13, states as follows:

14.13 NOTIFICATION TO VETERAN OF POSSIBLE 
ELIGIBILITY FOR RH INSURANCE

	a. Upon receipt of VA Form 21-6796 (Rating 
Decision), in the Medical Determination Section, 
the designated clerk will send all eligible rating 
decisions with the award letters to the Centralized 
Transcript activity, Administrative Division, for 
the preparation and release of FL's 29-5 and 29.5a.


	b. FL 29-5 will be sent to the veteran with a 
VA Form 29-4364, Application for National Service 
Life Insurance (RH), and VA Pamphlet 29- 9, 
Service-Disabled Veterans Insurance, RH, 
Information and Premium Rates.

Thus, addressing the veteran's argument, the Board notes that 
neither 38 U.S.C.A. § 1922(a) nor implementing regulations at 
38 C.F.R. § 8.0, et seq., provide for tolling of the 
application deadline based on any failure of VA to notify a 
claimant of eligibility for RH insurance.  Nevertheless, 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  "[C]lear evidence" to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  Hence, based on these 
administrative instructions, it is presumed that the veteran 
was appropriately afforded VA Form 29-4364, which would have 
notified him of his eligibility for RH insurance and the time 
limit for filing, and provided him the form to be completed, 
together with instructions, for purchase of RH insurance.  
The veteran has submitted no evidence, beyond his bare 
contention of not having received notice, to overcome the 
presumption that this notice was appropriately provided.  
"[C]lear evidence" to the contrary not having been presented, 
the presumption that he was provided notice of eligibility 
for insurance under 38 U.S.C.A. § 1922(a) is not overcome.  
Harvey v. Gober, 14 Vet. App. 137 (2000).  Hence, the Board 
must conclude that the veteran was timely and appropriately 
notified of the availability of RH insurance and the time 
limit for filing an application, and was provided the 
appropriate application form to complete, with instructions.

However, if the person filing the application is considered 
to have been mentally incompetent during any part of the two-
year period, application for insurance under this provision 
may be filed within two years after a guardian is appointed 
or within two years after the removal of such disability as 
determined by VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The U.S. Court of Appeals for the 
Federal Circuit has cautioned that a medical diagnosis alone 
or vague assertions of mental problems were not sufficient 
for a finding of incompetence.  See McPhail v. Nicholson, 19 
Vet App. 30 (2005) (wherein the Court discussed, but did not 
decide, the issue of whether equitable tolling applies under 
38 U.S.C.A. § 7105).

The veteran has not been alleged, nor is there any evidence 
on record suggesting that he was incompetent at any point 
during the two years following the May 2001 grant of service 
connection for residuals of cold injury to the left and right 
separately, or the June 2001 award letter.  Thus, an 
equitable basis for tolling of the time limit for applying 
for RH insurance has not been presented.

Parenthetically, the Board also notes that the veteran was 
awarded a total disability rating based on individual 
unemployability (TDIU) in an August 2001 rating decision.  
However, rating decisions granting an increased rating for 
existing service-connected disability, or TDIU, do not 
constitute a new eligibility period to apply for RH 
insurance.  

Accordingly, equitable tolling of the statutory 2-year period 
for application for RH insurance cannot be supported.  Absent 
a timely application, eligibility for RH Insurance must be 
denied.  38 U.S.C.A. § 1922(a).


ORDER

Service Disabled Veterans Insurance (RH) under Title 38 USC 
1922 (a) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


